                                                             1   MELANIE D. MORGAN, ESQ.
                                                                 Nevada Bar No. 8215
                                                             2   THERA A. COOPER, ESQ.
                                                                 Nevada Bar No. 13468
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: melanie.morgan@akerman.com
                                                             6   Email: thera.cooper@akerman.com

                                                             7   Attorneys for Plaintiff Nationstar Mortgage LLC

                                                             8                               UNITED STATES DISTRICT COURT

                                                             9                                       DISTRICT OF NEVADA

                                                            10   NATIONSTAR MORTGAGE LLC,                              Case No.: 2:16-cv-01637-MMD-GWF

                                                            11                               Plaintiff,
                                                                                                                       STIPULATION     AND      ORDER
              1635 VILLAGE CENTER CIRCLE, SUITE 200




                                                                 v.                                                    EXTENDING          NATIONSTAR'S
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                                       DEADLINE TO REPLY TO SUMMIT
                      LAS VEGAS, NEVADA 89134




                                                            13   SUMMIT HILLS HOMEOWNERS                               HILLS HOMEOWNER ASSOCIATION'S
                                                                 ASSOCIATION and EDWARD KIELTY                         LIMITED      OPPOSITION       TO
AKERMAN LLP




                                                            14   TRUST,                                                NATIONSTAR'S    MOTION       FOR
                                                                                                                       SUMMARY JUDGMENT (ECF No. 56)
                                                            15                               Defendants.

                                                            16
                                                                 SUMMIT HILLS HOMEOWNERS
                                                            17   ASSOCIATION,
                                                            18                            Third-Party Plaintiff,
                                                            19   v.
                                                            20   ALESSI & KOENIG, LLC,
                                                            21                            Third-Party Defendant.
                                                            22

                                                            23
                                                                          Nationstar Mortgage LLC and Summit Hills Homeowners Association stipulate to extend
                                                            24
                                                                 Nationstar's deadline reply to Summit's limited opposition to Nationstar's motion for summary
                                                            25
                                                                 judgment (ECF No. 56) as follows:
                                                            26
                                                                          1.    Nationstar filed its renewed motion for summary judgment on December 13, 2018.
                                                            27
                                                                 (ECF No. 54)
                                                            28
                                                                                                                   1
                                                                 47461643;1
                                                             1            2.     Summit filed its limited opposition to Nationstar's motion on December 27, 2018.

                                                             2   (ECF No. 56)

                                                             3            3.     Nationstar's reply supporting its motion is due on January 10, 2019. (ECF No. 56).

                                                             4            4.     Summit moved for summary judgment on January 7, 2019. (ECF No. 61).

                                                             5   Nationstar's response to that motion is due January 28, 2019.

                                                             6            5.     The parties stipulate to extend Nationstar's reply to Summit's limited opposition, ECF

                                                             7   No. 56, to January 28, 2019.

                                                             8            6.     Importantly, this agreement is not intended for delay.
                                                             9            Dated this 8th day of January, 2019.
                                                            10
                                                                 AKERMAN LLP                                            LEACH KERN GRUCHOW ANDERSON SONG
                                                            11
                                                                 /s/ Thera A. Cooper                                    /s/ Chase Pittsenbarger
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                 MELANIE D. MORGAN, ESQ.                                CHASE PITTSENBARGER, ESQ.
                      LAS VEGAS, NEVADA 89134




                                                            13   Nevada Bar No. 8215                                    Nevada Bar No. 13740
AKERMAN LLP




                                                                 THERA A. COOPER, ESQ.                                  2525 Box Canyon Drive
                                                            14   Nevada Bar No. 13468                                   Las Vegas, Nevada 89128
                                                                 1635 Village Center Circle, Suite 200                  Attorneys for defendant/third-party    plaintiff
                                                            15
                                                                 Las Vegas, Nevada 89134                                Summit Hills Homeowners Association
                                                            16
                                                                 Attorneys for plaintiff Nationstar Mortgage LLC
                                                            17

                                                            18

                                                            19                                                   ORDER
                                                            20
                                                                          IT IS SO ORDERED:
                                                            21

                                                            22                                                     UNITED STATES DISTRICT COURT JUDGE
                                                            23

                                                            24                                                     DATED:      January 9, 2019

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                                    2
                                                                 47461643;1
